DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/30/2021 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 02/07/2022.
The application has been amended as follows: 
Claim 1, lines 12-13: “each impact point generating a cavitation bubble within the human or animal tissue,” is amended to recite, “each impact point generating a cavitation bubble within the human or animal tissue, wherein resulting residual tissue bridges are all substantially the same size,”;
Claim 10, lines 16-17: “each impact point generating a cavitation bubble in the human or animal tissue,” is amended to recite, “each impact point generating a cavitation bubble in the human or animal tissue, wherein resulting residual tissue bridges are all substantially the same size,”.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Bischoff (US 2007/0193987) and Matsumoto (US 2011/0181929) teach all of the claimed subject matter except for control means configured to apply the phase modulation set value to the shaping means, said phase modulation set value being calculated by the control means for distributing the energy of the single modulated L.A.S.E.R. beam in at least two impact points in a focal plane of said single modulated L.A.S.E.R. beam, each impact point generating a cavitation bubble within the human or animal tissue, wherein resulting residual tissue bridges are all substantially the same size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792